DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response to arguments filed 12/8/21 has been considered and entered.  Claims 11,13 and 18 have been canceled.  Claim 19 has been added.  Claims 1-10,12,14-17 and 19 are pending before the Office.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Comment: Claim Interpretation
For the sake of clarity and/or subsequent ease of understanding, the examiner would like to note that the term "ultranarrow" is definite in light of the special definition set forth in the instant specification (Paragraph 33). More specifically, the term “ultranarrow”, namely in context of line width, covers the range of 10 µm or less (i.e. line width ≥ 10 µm or less).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 depends upon claim 4 in which both claims recite duplicate limitations that the solvent mixture comprises ethanol, ethylene glycol and glycerol.  The Examiner suggest deletion of the phrase in claim 19 to overcome the rejection and duplication of claim language.

Claim Rejections - 35 USC § 103
Claims 1-4, 6, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ABBEL et al., “Narrow Conductive Structures with High Aspect Ratios Through Single-Pass Inkjet Printing and Evaporation-Induced Dewetting”, Advanced Engineering Materials, Vol. 17, No. 5, (August 14, 2014), in view of BENTLEY et al. (US 2005/0153078) and ITOH et al. (US 2007/0098883) and Yang et al. (2011/0094774).
With respect to claims 1, 6, and 13, ABBEL et al. teaches of a method for printing a line of a function material (Fig. 2, Page 1 Col. 1 Paragraph 1, Page 1 Col. 2 Paragraphs 1-3, Page 2 Col. 1 Paragraphs 1, 2). More specifically, ABBEL et al. teaches that that said line is printed on an initially provided substrate, wherein substrate has an interlayer 
Instead, BENTLEY et al. teaches that, in order to improve coating-to-substrate adhesion, the carrier medium, which may be a solvent mixture, of a to-be-applied coating liquid may be such that said carrier medium partially dissolves the corresponding to-be-coated substrate (Paragraphs 76, 91). Please further note that this partial dissolution allows the coating liquid to sink into the substrate (Paragraph 76). Thus, based on the teachings discussed above, one of ordinary skill in the art would have been motivated to combine the teachings and have the solvent mixture of ABBEL et al. partially dissolve the interlayer thereof because such a partial dissolution would allow for an increase in adhesion between the resulting printed line and the substrate and/or the interlayer thereof.
In addition, ABBEL et al. teaches that, after printing onto the substrate and/or the interlayer thereof, the resulting ink coated substrate is subjected to at least one thermal treatment (Fig. 2(d), Page 1 Col. 2 Paragraph 3, Page 2 Col. 1 Paragraphs 1, 3, Page 2 Col. 2 Paragraph 1, Page 3 Col. 1 Paragraphs 1, 2). Please also note that, during said at least one thermal treatment, the resulting deposited ink is at least dried (Col. 3 Col. 1 Paragraph 2), wherein said drying results in a width-wise shrinkage of the resulting printed line, namely from and/or relative to an initially applied state thereof (Fig. 3(d), 
Instead, ITOH et al. teaches of a nanoparticles-containing ink that facilitates the formation of fine wiring patterns, wherein said fine wiring patterns are ultranarrow in nature (Paragraphs 1, 2, 9-11, 27-33, 35, 91). For example, the associated line width of said fine wiring patterns may be less than 10 micrometers (Paragraph 10). The average diameter of the corresponding nanoparticles of said nanoparticles-containing ink may also preferably be between 1 nm and 20 nm (Paragraphs 27, 31, 32, 35). In addition, ITOH et al. teaches that, by forming said fine wiring patterns, electronic and/or circuit miniaturization and/or densification may be facilitated (Paragraphs 6, 10, 91). 
Yang et al. (2011/0094774) teaches coating ink composition which dissolves interlayer by the organic solvent in the conductive ink and this is done with a single pass as no disclosure to multiple passes is recited ([0038]-[0043]).

Therefore it would have been within the skill of one practicing in the art before the effective filing date of the claimed invention to have modified ABBEL et al. in view of BENTLEY et al. (US 2005/0153078) and ITOH et al. (US 2007/0098883) to form a conductive line with an aspect ratio of 0.7 as evidenced by ITOH et al. (US 2007/0098883) and using a single pass as evidenced by Yang et al. (2011/0094774) with the expectation of achieving similar success.
With respect to claims 2 and 3, in addition to the teachings discussed above, ABBEL et al. further teaches that the functional material is an electrically conductive ink, namely being a silver nanoparticle ink (Page 1 Col. 2 Paragraphs 2, 3).
With respect to claims 4 and 19, in addition to the teachings discussed above, ABBEL et al. further teaches that the solvent mixture is comprised of ethanol, ethylene glycol, and glycerol (Page 3 Col. 1 Paragraph 2).
With respect to claim 12, in addition to the teachings discussed above, ABBEL et al. further teaches that the printing itself is more specifically inkjet printing and/or is 
With respect to claim 17, in addition to the teachings discussed above, ABBEL et al. further teaches that the surface energy of the solvent mixture changes, namely as a result of graded evaporation of individual mixture-constituting solvents during drying of the ink after the printing thereof (Fig. 3(d), Page 3 Col. 1 Paragraph 2, Page 3 Col. 2 Paragraphs 1, 2). 

Claims 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over ABBEL et al., BENTLEY et al., ITOH et al. and Yang et al. as applied to claims 1 and 6 above, and further in view of VANHEUSDEN et al. (US 2006/0163744).
With respect to claim 16, as indicated in the teachings discussed above, ABBEL et al. teaches that the functional material of the ink is an electrically conductive ink, namely being a silver nanoparticle ink (Page 1 Col. 2 Paragraphs 2, 3). In addition, please note that the associated silver nanoparticles of said silver nanoparticle ink are core/shell silver nanoparticles, wherein the associated shell of said core/shell silver nanoparticles is a polymeric shell that stabilizes the nanoparticles within the ink (Section Supporting Information Page 1). Additional additives are also taught to be present in the ink (Page 3 Col. 2 Paragraph 2). However, the combination of teachings does not explicitly teach that, after the printing of the ultranarrow line, a surfactant may be inactivated, namely via removal from the initial form of the ultranarrow line.

With respect to claim 14, in addition to the teachings discussed above, ABBEL et al. further teaches that the printing of the line may be used to form an electronic device (Page 1 Col. 1 Paragraph 1). For example, the resulting printed line may be and/or 
With respect to claim 15, in addition to and as indicated in the teachings discussed above, ABBEL et al. teaches that the surface energy of the solvent mixture changes, namely as a result of graded evaporation of individual mixture-constituting solvents during drying of the ink after the printing thereof (Fig. 3(d), Page 3 Col. 1 Paragraph 2, Page 3 Col. 2 Paragraphs 1, 2). Please further note that the surface tension of the ink also changes as a result of said graded evaporation during drying, wherein, at least during an initial point or stage of said drying (Fig. 3(d) Left Picture), the associated surface tension value of the ink is such that wetting of the interlayer of the substrate thereby occurs (Figs. 3(b), 3(d), Page 3 Col. 1 Paragraph 2, Page 3 Col. 2 Paragraphs 1, 2). This relationship between surface tension and wetting capability is similar taught by VANHEUSDEN et al. (Paragraph 227), wherein, in order to achieve wetting, VANHEUSDEN et al. teaches that the surface tension of a or a mixed metal nanoparticles ink should be less than the surface tension of the substrate (Paragraph 227). Thus, based on the teachings discussed above, it  and VANHEUSDEN et al. is lower than the surface tension of the substrate of ABBEL et al., BENTLEY et al., ITOH et al. and VANHEUSDEN et al., namely being the interlayer thereof, because such a difference in the surface tensions would allow for wetting of the substrate, namely being the interlayer thereof, by the ink.
With respect to claim 7, in addition to and as indicated in the teachings discussed above, ABBEL et al. teaches that the at least one thermal treatment may involve a drying treatment (Page 3 Col. 1 Paragraph 2). For example, this drying treatment may be carried out at 125 ºC for a certain amount of time (Fig. 3, Page 3 Col. 1 Paragraph 2). Please note that ABBEL et al. also teaches that the associated time duration of the drying treatment is a result effective variable that affects the dimensions of the resulting printed line (Page 2 Col. 2 Paragraph 1). Furthermore, VANHEUSDEN et al. teaches that drying of a or a mixed metal nanoparticles ink may exemplarily occur at a temperature not higher than about 80 ºC (Paragraphs 32, 295-297). VANHEUSDEN et al. also teaches that the associated temperature of the drying is a result effective variable that affects the properties, such as being the electrical properties, of the resulting printed lines (Paragraphs 65, 66, 73, 270, 272, 295-298). Through routine optimization and experimentation, it would have been obvious to one of ordinary skill in the art that the drying treatment may occur at a temperature between 60 ºC and 80 ºC for 5 minutes.
With respect to claims 8 and 9, in addition to the teachings discussed above, VAHEUSDEN et al. further teaches that the at least one thermal treatment may involve a .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ABBEL et al., BENTLEY et al., ITOH et al. and Yang et al. as applied to claim 1 above, and further in view of VANHEUSDEN et al. and LAURILA et al., Interfacial Compatibility in Microelectronics, Springer, (2012).

Instead, VANHEUSDEN et al. further teaches that PET (Paragraph 200) is a known and successful substrate alternative to glass for the application of ink thereon during electronic device and/or circuit manufacturing (Paragraphs 73, 89, 100, 197-200). In addition, LAURILA et al. teaches that SU-8 is a known and successful of material that allows for an adjustment in the surface energy and/or the wetting properties of a to-be-coated substrate (Page 201 Paragraph 3, Page 202 Paragraphs 1, 4, Page 203, Page 204 Paragraph 1). Thus, based on the teachings discussed above, it would have been obvious to one of ordinary skill in the art to combine the teaching and use a PET substrate and a SU-8 interlayer respectively as the substrate and the interlayer of ABBEL et al., BENTLEY et al. and ITOH et al. because PET and SU-8 are known and successful substrate and interlayer-constituting materials respectively. Please note that the simple substitution of one known element for another to obtain predictable results is prima facie obvious (KSR Rationale B, MPEP 2144.07).

Response to Arguments
Applicant's arguments filed 12/8/21 have been fully considered but they are not found persuasive.

Applicant argued prior art to BENTLEY et al. in concerned with bonding between the top layer and the substrate but rather creating a trench into which the ink can sink to allow the partial dissolved substrate to reform around the ink to enable higher aspect ratio.
In response to applicant's argument that the applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of non-obviousness, In Re Kronig 190 USPQ 425, 428 (CCPA 1976); In Re Lintner 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of applicant while still supporting a conclusion of obviousness.  In Re Wiseman 201 USPQ 658 (CCPA 1979); Ex Parte Obiaya 227 USPQ 58 (Bd. of APP. 1985).  This is the case here as well as teaches all the claimed limitations.

Applicant argued ITOH et al. would require multiple passes to produce the claimed thickness and aspect ratio while the claimed invention would only require a single pass.
Yang et al. (2011/0094774) teaches this limitation as detailed above.


These features are not found in a single claim and the Examiner suggests amending claim 1 to incorporate the claimed materials (claims 4 and 5) as well as the language recited above and argued.  If Applicant were to present as such, the Examiner would reconsider his position as current the arguments are not commensurate in scope with the presented arguments.  
It is noted Applicant added claim 19 depending upon claim 4 but this does not provide a claim having the limitation suggested by the Examiner with claims 4 and 5 being added to claim 1 (along with claim language argued in last response) as a single independent claim for consideration.

Applicant argued prior art fails to teach the claimed high aspect ratio of 0.7 as ABBEL et al. teaches printing a line with limited aspect ratio and BENTLEY et al. although teaching sinking the line into the interlayer teaches the interlayer as an adhesive layer and that the drying process does not also change the surface tension and enhancing solubility of the interlayer to allow the claimed ultranarrow lines to be formed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Prior Art
Aoki et al. (2006/0037935) cited on 892 but not relied upon teaches using inkjet printing to form conductive lines having aspect ratio of 0.05 – 0.5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.